GRAVES, Presiding Judge.
Appellant was charged with the offense of burglary, and a former conviction of an offense of like character is alleged for the purpose of enhancing the penalty.
There is no statement of facts accompanying the record, and no bills of exception are found therein.
The proceedings seem to be regular, and the judgment of the court appears to be properly based upon the proof of one burglary as well as the prior conviction alleged. Under these circumstances, appellant was awarded a penalty of 12 years’ confinement in the state penitentiary.
We see no reason why the judgment should not be allowed to stand in the absence of any errors disclosed by the record.
The judgment of the trial court is affirmed.